UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7485



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONY ALFORENZO WALKER,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CR-93-84; CA-98-1415-2)


Submitted:   June 28, 2004                 Decided:   July 30, 2004


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tony Alforenzo Walker, Appellant Pro Se.    Paul Joseph McNulty,
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Tony    Alforenzo      Walker   seeks     to    appeal       the    district

court’s denial of his Fed. R. Civ. P. 60(b) motion to reconsider

judgment.     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).

The denial of a Rule 60(b) motion is the final order in a habeas

proceeding and thus requires a certificate of appealability for

appeal.     Reid v. Angelone, 369 F.3d 363, 367-69 (4th Cir. 2004).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                              28 U.S.C.

§   2253(c)(2)     (2000).    A    prisoner    satisfies          this    standard      by

demonstrating      that    reasonable       jurists    would        find       that   his

constitutional      claims   are     debatable   and       that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

            We have independently reviewed the record and conclude

that Walker has not made the requisite showing because his Rule

60(b)    motion    was    untimely    filed.        Accordingly,           we    deny   a

certificate of appealability and dismiss the appeal.                       We dispense

with oral argument because the facts and legal contentions are




                                      - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -